524 S.E.2d 313 (1999)
240 Ga. App. 857
CROSBY et al.
v.
COOPER TIRE & RUBBER COMPANY.
Cooper Tire & Rubber Company.
v.
Crosby et al.
Nos. A99A1980, A99A2150.
Court of Appeals of Georgia.
November 2, 1999.
Reconsideration Denied November 17, 1999.
Certiorari Denied April 28, 2000.
*316 Cathey & Strain, Edward E. Strain III, David A. Sleppy, James E. Staples, Jr., Cornelia, Cottingham & Porter, Sidney L. Cottingham, Robert L. Porter, Jr., Douglas, for appellants.
Drew, Eckl & Farnham, W. Wray Eckl, Lucian Gillis, Jr., Melanie C. Eyre, Atlanta, Watson, Spence, Lowe & Chambless, Dawn G. Benson, Albany, for appellee. *314
*315 ELDRIDGE, Judge.
Jan D. Crosby, as the widow of Bobby Ira Crosby, as the administratrix of his estate; as the mother and next friend of Kelly L. Crosby, a minor, and as an individual on her own behalf, sued Cooper Tire & Rubber Company ("Cooper Tire") for negligent design, negligent manufacture, failure to warn, violation of the implied warranty of merchantability, and strict product liability for a defective consumer product, the left rear tire, which allegedly blew out and allegedly caused the family Ford Bronco II to roll over. On November 10, 1997, the case went to trial before a jury. On November 19, 1997, the jury returned verdicts in favor of Cooper Tire and against Mrs. Crosby.
On June 16, 1991, Bobby Crosby drove the Bronco 70 miles to his parents' home. Suddenly a loud popping sound, like a shotgun, occurred. Mr. Crosby seemed to lose control of the Bronco. The vehicle jerked to the right, turned sideways, and flipped over. Immediately prior to Mr. Crosby's loss of control of the Bronco, the testimony was that the rubber exterior of the left rear tire tore open with an explosive, shotgun-like sound. The left rear tire had allegedly blown out. Mr. Crosby was killed, and Mrs. Crosby and Kelly were seriously injured.
Less than a month prior to the rollover, Mrs. Crosby experienced shimmying or shaking in the Bronco. She took the vehicle in for service. The right rear tire was replaced as a result of failure, and the remaining tires were rotated and balanced, including the tire placed on the left rear. The shaking problem stopped. Mrs. Crosby thought that the shaking of the vehicle was caused by problems of tire balance, need for rotation, or misalignment. On Friday, June 14, 1991, Mrs. Crosby drove the Bronco and noticed the vehicle was again shaking. The Crosbys believed that the shaking again was caused by misalignment of the tires.
The tire that allegedly blew out was an Atlas A/W radial manufactured by Cooper Tire. In 1990, Cecil Bowen sold this tire as a part of a set of four to Mr. Crosby. Shortly after the purchase of the set, one of the tires had to be replaced, because the tire had a knot or separation, which was observable only when the vehicle was on the grease rack.
Case No. A99A1980
1. Mrs. Crosby's first enumeration of error is that the trial court erred in instructing the jury to disregard her expert's testimony as to how the tire failure began and progressed. We agree.
At trial, Mrs. Crosby's expert witness testified on direct examination, without objection, *317 that a split in the inner liner of the tire occurred after the radial belts in the tire separated. The location of the split corroborated his opinion that the separation in the tire belts was due to a manufacturing defect which caused the split and that the split did not cause the belt separation from rollover impact. The expert went on to testify without objection that, immediately prior to the rollover, a "rapid air out" occurred from a burst bubble in the tire and that this air loss occurred in only one to two seconds. Rapid deflation in the left rear tire caused the tire to become softer and allowed the tire to steer to the right and have greater compliance so that the vehicle physically shifted farther in a turn and oversteered to the right, affecting the stability of the vehicle. When the tire deflated, this shift caused the driver to believe that the vehicle had changed direction, and the driver reacted by a steering change, causing a rollover.
At the end of the direct examination of this expert, the trial court took a recess. At that time, Cooper Tire raised objections that this expert witness testified to opinions not previously divulged either in two depositions or in answers to interrogatories regarding the two-second tire deflation and the reason why the impact did not cause the radial belt separation. Cooper Tire moved for the trial court to strike such testimony and to instruct the jury to disregard such opinion testimony. The trial court granted the motion to strike and instructed the jury to disregard that portion of plaintiff's expert's opinion.
(a) Cooper Tire failed to make its objections to the admission of plaintiff's expert's testimony contemporaneously with the allegedly objectionable testimony and thereby waived such grounds to object. See Goodtitle v. Roe, 20 Ga. 135, 140(4) (1856); Burtine v. State of Ga., 18 Ga. 534, 537(1) (1855); Nashville, Chattanooga &c. R. v. Ham, 78 Ga.App. 403, 408(1), 50 S.E.2d 831 (1948).
In this case, Cooper Tire moved to strike testimony as a discovery abuse sanction after the testimony had been given without objection and at the completion of the direct examination of the expert witness. The trial court erroneously granted such motion, striking the evidence and instructing the jury accordingly. Like any other objection, a motion to strike must be made contemporaneously with the objectionable testimony, or a waiver occurs. See Sharpe v. Dept. of Transp., 267 Ga. 267, 270-271(2), 476 S.E.2d 722 (1996); see also Dept. of Transp. v. Wallace Enterprises, 234 Ga.App. 1, 4(5), 505 S.E.2d 549 (1998).
(b) Exclusion of relevant and material evidence from trial is an inappropriate remedy for curing a discovery omission or abuse. The appropriate remedies for discovery abuse are (1) postponement of trial or recess of trial in progress, pending action to procure rebuttal evidence, or (2) a mistrial, if there is no practical opportunity to make discovery and to obtain rebuttal evidence. White v. Lance H. Herndon, Inc., 203 Ga. App. 580, 581(5), 417 S.E.2d 383 (1992); Hanna Creative Enterprises v. Alterman Foods, 156 Ga.App. 376, 379(2), 274 S.E.2d 761 (1980); Jones v. Atkins, 120 Ga.App. 487, 490-491(2), 171 S.E.2d 367 (1969); Nathan v. Duncan, 113 Ga.App. 630, 641(7), 149 S.E.2d 383 (1966).
Such abuse of the trial court's discretion in excluding this expert's testimony as to a manufacturing defect and causation is harmful error requiring reversal and remand for retrial.
The trial court simply did not have authority or latitude to grant [Cooper Tire's] motion to strike [Crosby's] expert's [new] testimony. The trial court's judgment must therefore be reversed for a new trial so that a jury may consider [Crosby's expert's] testimony.
Hunter v. Nissan Motor Co., 229 Ga.App. 729, 730(1), 494 S.E.2d 751 (1997).
Since the other enumerations of error raised in the instant appeal and cross-appeal are likely to again arise on retrial, this Court will also address them. Further, many of the issues are based upon the sound exercise of the trial court's discretion, which may change upon retrial before another trial judge. See Davis v. Glaze, 182 Ga.App. 18, 21(6), 354 S.E.2d 845 (1987).
*318 2. Crosby contends that the trial court erred in excluding Cooper Tire's admissions as to what types of tire failures are caused by manufacturing defects. We agree in part.
Cooper Tire's adjustment records are not hearsay but were admissions against interest of a corporation made through its agents and produced by such corporation through discovery. See Gorlin v. Halpern, 184 Ga.App. 10, 15(5), 360 S.E.2d 729 (1987), rev'd on other grounds, Burgess v. Gorlin, 258 Ga. 127, 365 S.E.2d 405 (1988). An admission against interest by a party is original evidence and is admissible as evidence as to the issue of liability. Cannon v. Rithmire, 156 Ga.App. 360, 361-362(2), 274 S.E.2d 746 (1980).
(a) Since there was a material issue of fact as to whether the radial belting separated because of a manufacturing defect or impact in a tire with 30,000 to 40,000 miles of wear, the documents from Cooper Tire's adjustment process in general were relevant and material to show as to all tires, as a matter of causation, the difference between customer fault, i.e., service abuse such as impact damage, under- or over-inflation, or road hazard damage, or a manufacturing defect, i.e., a problem with workmanship and materials, and the frequency of such manufacturing defects occurring after 30,000 to 40,000 miles of use. Limiting instructions must be given to the jury.
(b) Further, such adjustment documents were relevant, material, and admissible to demonstrate that the same model tires with prior or subsequent serial numbers from the same manufacturing plant had substantially similar manufacturing defects in either workmanship or materials or that such model tire had whatever incidence of manufacturing defects as compared with overall production of such tire. Browning v. Paccar, Inc., 214 Ga.App. 496, 498(1), 448 S.E.2d 260 (1994); Carsten v. Wilkes Supermarket &c., 181 Ga.App. 834(1), 353 S.E.2d 922 (1987); Gunthorpe v. Daniels, 150 Ga.App. 113(1), 257 S.E.2d 199 (1979).
(c) Prior similar manufacturing defects would also be admissible to show defects, notice, prior knowledge and causation and for purposes of punitive damages. See Mack Trucks v. Conkle, 263 Ga. 539, 544(3), 436 S.E.2d 635 (1993); Skil Corp. v. Lugsdin, 168 Ga.App. 754, 755-756(1), 309 S.E.2d 921 (1983); Gunthorpe v. Daniels, supra. However, when admitted for these purposes as prior substantially similar defects, the foundation must be laid that such occurrences were with the same or similar model steel belted tires, made with the same or similar materials and manufacturing processes, and having substantially similar defects. This does not mean that the defects, tires, or occurrences must be identical, but only sufficiently substantially similar to be probative so that a jury can reasonably draw an inference of defect, causation, dangerousness, knowledge, producing the tire failure, or failure to warn. Mack Trucks v. Conkle, supra; Gen. Motors Corp. v. Moseley, 213 Ga.App. 875, 877-878(1), 447 S.E.2d 302 (1994); Hayes v. Gary Burnett Trucking, 203 Ga. App. 693, 694(1), 417 S.E.2d 676 (1992), overruled on other grounds, Patterson v. Lauderback, 211 Ga.App. 891, 893, 440 S.E.2d 673 (1994); Carlton Co. v. Poss, 124 Ga.App. 154, 155, 183 S.E.2d 231 (1971). It is within the trial court's sound discretion to determine whether the prior similar occurrences or tire failures are sufficiently substantially similar to allow the admission of such evidence; this means a continuum of admissible substantially similar occurrences, where at one extreme the occurrences were the same and at the other extreme the occurrences were barely sufficient to be substantially similar for admission so as not to be an abuse of discretion. Skil Corp. v. Lugsdin, supra at 756, 309 S.E.2d 921; Carlton Co. v. Poss, supra; Wright v. Dilbeck, 122 Ga.App. 214, 216-217(4), 176 S.E.2d 715 (1970).
3. Crosby contends that the trial court erred in excluding Cooper Tire's admissions of the relationship between tire failure and loss of vehicle control and the danger of tire vibration. We agree.
(a) To the extent that there was a prior recall of this model steel belted radial or models similar in design, materials, or manufacturing process so as to be probative, such recall would be admissible. Harley-Davidson *319 Motor Co. v. Daniel, 244 Ga. 284, 286(2), 260 S.E.2d 20 (1979).
The recall letter is admissible as long as there is first introduced some independent proof that the particular product in question suffered from the same defect.... [I]t is relevant on the question whether the defect was present when the [tire] left the manufacturer. [Cits.]
Id. at 287, 260 S.E.2d 20. It also may be admissible for other purposes.
(b) In this case, Crosby seeks to use recalls of other brands and types of tires conducted by Cooper Tire, both prior to and after the manufacture of the subject tire, not to prove a defect in this particular tire but to negate the Cooper Tire defenses that driving error caused the rollover or that product misuse caused the rollover by showing that Cooper Tire warned their dealers, but not their users, that tire vibrations were dangerous and that separation of radial belting leads to loss of vehicle control and rollover.
Product misuse did not relieve the manufacturer from liability for a defective product when such misuse was known by the manufacturer or was reasonably foreseeable by the manufacturer, as alleged in this case. See Talley v. City Tank Corp., 158 Ga.App. 130, 137, 279 S.E.2d 264 (1981). Thus, evidence of the knowledge by Cooper Tire that tire vibration is dangerous and that Cooper Tire warned its dealers of this goes to the issue of foreseeability of the danger from tire vibration and of product misuse by users in continuing to drive with vibrating tires. This knowledge of anticipated driver misuse in turn gave rise to the duty to warn users of the danger from vibrating tires. Id.
Thus, the redacted recall or other related documents would be admissible to prove a failure to warn, with proper limiting instructions to the jury as to what the evidence may and may not be used to prove.
4. Crosby's fourth enumeration of error is that the trial court erred in precluding impeachment of Cooper Tire's expert witness, Stephen Arndt, with inconsistent prior opinions based upon testing by his company which he considered in reaching his opinion in the case. This was a discretionary ruling that the trial court made as to the proper use of impeachment.
(a) This is not a factual situation in which the interest, attitude, and feelings of the witness toward Crosby or Cooper Tire came into play. OCGA §§ 24-9-64; 24-9-68. The fact that Arndt & Associates' employees in different cases reached different opinions for different clients as to the cause of a rollover in a Bronco with a tire blowout does not demonstrate bias or interest; if anything, it demonstrates impartiality. In this case, the trial judge, in his sound discretion, properly limited cross-examination to exclude opinions reached in another case by employees or co-workers. See Duckworth v. State, 223 Ga.App. 250, 252, 477 S.E.2d 336 (1996).
(b) If Cooper Tire's accident reconstruction expert Arndt did not take part in the prior case for the injured client, Walsh, where testing was performed to demonstrate that a blowout leads to rollover as causation so as to possess personal knowledge of such tests, then the trial court properly excluded cross-examination regarding the opinions of others, because such alleged prior contradictory opinion as to causation by Arndt's co-workers would not be a prior statement or opinion of the witness for purposes of impeachment by a prior contradictory opinion of Arndt's. OCGA § 24-9-83. See Waszczak v. City of Warner Robins, 221 Ga.App. 528, 530(2), 471 S.E.2d 572 (1996). Different expert witnesses can come to divergent opinions based upon the same facts.
(c) However, such evidence of the prior opinions by his colleagues could be admitted to disprove or refute Arndt's own testimony as to causation in this case in rebuttal as impeachment after the defense completes its case. OCGA § 24-9-82. But to do so, Crosby must first lay a foundation showing sufficient substantial similarity between the prior case and this case to be probative and, second, must also show an exception to the hearsay rule for the admission of the prior expert opinion prepared by a non-witness, unless such colleagues testify, because such conflicting opinion of non-witnesses would become substantive evidence in *320 the case. Gibbons v. State, 248 Ga. 858, 863, 286 S.E.2d 717 (1982); see also Mack Trucks v. Conkle, supra; Gen. Motors Corp. v. Moseley, supra at 878, 447 S.E.2d 302.[1]
In this case, the purpose of introducing such testimony would be to disprove Arndt's opinion as to causation by using other expert opinion, but also to discredit him by showing that such opinion as to causation was rendered by his own co-workers and employees in unrelated cases.[2] See Wesleyan College v. Weber, 238 Ga.App. 90, 517 S.E.2d 813 (1999).
5. Crosby's last enumeration of error is that the trial court erred in precluding expert testimony as to the public's awareness of danger from tire vibration. This is an area where the trial court has discretion to admit or deny expert opinion testimony when the trial court believes that the evidence would be a waste of time, cause undue delay, result in needless presentation of cumulative evidence, or be unhelpful, confusing, or misleading. See Barlow v. State, 270 Ga. 54, 56, 507 S.E.2d 416 (1998); Hicks v. State, 256 Ga. 715, 720-721(13), 352 S.E.2d 762 (1987).
Testimony by a human factors expert as to the general public's awareness of the dangers from tire defects or that vehicle vibration may be life-threatening is not relevant in Crosby's case-in-chief and only became relevant as rebuttal evidence after Cooper Tire raised through evidence in the defense's case-in-chief that Mr. Crosby was contributorily or comparatively negligent in continuing to drive with the vibrating tire and that his conduct was the cause of the rollover.
The expert conducted a survey as to the general public's awareness of danger from a vibrating tire. Statistical probability sampling is a matter for expert testimony. The trial court may take judicial notice that the procedure has been established with verifiable certainty. See Hawkins v. State, 223 Ga.App. 34, 36, 476 S.E.2d 803 (1996).
However, although the opinion evidence of experts as to questions of science or statistics is admissible into evidence, it is within the sound discretion of the trial court as to whether or not such opinion evidence would assist the jury or confuse the jury, and the decision to exclude such expert opinion from evidence will not be overruled absent a manifest abuse of discretion. See generally Jones v. State, 232 Ga. 762, 764-765(2), 208 S.E.2d 850 (1974); Orkin Exterminating Co. v. McIntosh, 215 Ga.App. 587, 592-593(4), 452 S.E.2d 159 (1994).

Case No. A99A2150
6. Cooper Tire contends in numerous enumerations of error that the trial court erred in denying admission into evidence that the Crosbys were not wearing seat or safety belts at the time of the rollover, as required under OCGA § 40-8-76.1(b). We do not agree.
Ga. L.1988, pp. 31, 32, § 1, created OCGA § 40-8-76.1 and had prospective application only, because it created substantive rights that excluded evidence as to contributory negligence, comparative negligence, causation, and mitigation of damages under prior case law. Payne v. Joyner, 197 Ga.App. 527, 528(1), 399 S.E.2d 83 (1990).
In the original Act, subparagraph (d) reads:

*321 Failure to wear a seat safety belt in violation of this Code section shall not be considered evidence of negligence, shall not be considered by the court on any question of liability of any person, corporation, or insurer, ... and shall not diminish any recovery for damages arising out of the ownership, maintenance, occupancy, or operation of a passenger vehicle.
Ga. L.1988, pp. 31, 32, § 1. The caption of the Act provided the legislative intent "to provide that failure to use seat safety belts may not be introduced in evidence in any civil action and may not be used to diminish recovery of damages." Ga. L.1988, pp. 31, 34, § 1. See Copher v. Mackey, 220 Ga.App. 43, 45(4), 467 S.E.2d 362 (1996); see also Meyer v. State, 224 Ga.App. 183, 184, 480 S.E.2d 234 (1997); Sovereign Camp Woodmen of the World v. Beard, 26 Ga.App. 130, 131, 105 S.E. 629 (1921). In Ga. L.1993, pp. 516, 517, § 1, OCGA § 40-8-76.1(d) was amended to remove "in violation of this Code section." The caption of the Act stated the purpose to be "so as to provide that failure to wear a seat belt shall not be evidence of negligence." Ga. L.1999, pp. 276, 277, § 1, amended OCGA § 40-8-76.1 to substitute "[t]he failure of an occupant of a motor vehicle which has a seat safety belt or belts" and to add that such shall not be evidence of "causation" or "otherwise be considered by the finder of fact" as to liability. The caption stated the purpose "so as to provide that the failure to use a safety belt in a motor vehicle which has a safety belt or belts shall not be considered by a finder of fact as evidence of negligence or causation and shall not be considered in determining liability or to diminish a recovery for damages."
(a) Cooper Tire argues that the Bronco was an off-road vehicle mounted on a truck chassis exempted by the express language of Ga. L.1988, pp. 31, 32, § 1 (OCGA § 40-8-76.1(a)). "Off-road vehicle" is defined under OCGA § 40-7-3 (Ga.L.1976, p. 330, § 3) as
any motorized vehicle designed for or capable of cross-country travel on or immediately over land, water, snow, ice, marsh, swampland, or other natural terrain and not intended for use predominantly on public roads. It includes, but is not limited to, four-wheel drive or low-pressure tire vehicles.
OCGA §§ 40-8-76.1 and 40-7-3 must be construed in pari materia, because at the time OCGA § 40-8-76.1 was first passed, the legislature was aware of the problems of highway crash safety that the safety act sought to remedy and did not intend to exclude "sport utility vehicles" ("SUV") from coverage under the Act. See Ryan v. Commrs. of Chatham County, 203 Ga. 730, 733(1), 48 S.E.2d 86 (1948); Undercofler v. L.C. Robinson & Sons, Inc., 111 Ga.App. 411, 414(1), 141 S.E.2d 847 (1965), aff'd, 221 Ga. 391, 144 S.E.2d 755 (1965). However, while the Bronco, as a SUV, had design characteristics of an off-road vehicle, it was designed and intended primarily for use on public roads. Therefore, the General Assembly intended for seat safety belts legislation to apply to it as a passenger vehicle in order to promote safety. See generally OCGA § 40-4-2(c) Type 6; C.W. Matthews Contracting Co. v. Gover, 263 Ga. 108, 109(2), 428 S.E.2d 796 (1993); Mayor of Hapeville v. Anderson, 246 Ga. 786, 787, 272 S.E.2d 713 (1980). OCGA § 40-8-76.1 should not be construed to defeat the intent of the General Assembly to promote driver and passenger safety through mandating the wearing of seat belts but at the same time exclude the application to SUVs. See Hollowell v. Jove, 247 Ga. 678, 681, 279 S.E.2d 430 (1981); see also C.W. Matthews Contracting Co. v. Gover, supra at 109, 428 S.E.2d 796. Although in 1988, when the Act was passed, there were not as many SUVs as today, there was a sufficient number of SUVs on the road that the General Assembly did not intend to exclude them.
"`Passenger car' means every motor vehicle... designed for carrying ten passengers or less and used for transportation of persons." OCGA § 40-1-1(41). While SUVs have a pickup truck chassis, the body is that of a passenger vehicle, fitting the definition of "passenger car" in terms of passenger capacity. "`Truck' means every motor vehicle designed, used, or maintained primarily for the transportation of property." OCGA § 40-1-1(70). Thus, SUVs more closely fit the definition of a "passenger car" than a "truck" and replace most station wagons as *322 dual purpose vehicles. In the Act, the "exclusion of vehicles mounted on a truck chassis" was intended to exclude trucks and those motor vehicles used primarily to carry more than ten passengers, i.e., buses and mini-buses; it was not intended to exclude SUVs. While the plain language of OCGA § 40-8-76.1(a) appears to exclude off-road vehicles and vehicles on truck chassis from coverage, such literal construction would defeat the legislative purpose of protecting the driving public. Therefore, the statute is to be construed to effectuate its purpose to protect occupants of passenger vehicles. See Bd. of Trustees of the Policemen's Pension &c. v. Christy, 246 Ga. 553, 554(1), 272 S.E.2d 288 (1980); City of Jesup v. Bennett, 226 Ga. 606, 609(2), 176 S.E.2d 81 (1970); Bibb County v. Hancock, 211 Ga. 429, 439-440(2), 86 S.E.2d 511 (1955).
(b) Cooper Tire argues that, under OCGA § 40-8-76.1(d), for the exclusion of evidence to apply, the occupant must not be wearing the seat belt and be charged with not wearing the seat belt; otherwise the exclusion does not apply. In this case, Cooper Tire argues that, although the occupants were not wearing safety belts, they were never charged; thus, the exclusion does not apply. This strained construction flies in the face of the plain language of OCGA § 40-8-76.1(d) and the stated purpose of the General Assembly to exclude such fact from evidence.
(c) Cooper Tire contends that the failure to wear seat belts by the occupants of the Bronco was relevant and admissible for the limited purposes of (1) reduction of any damages; (2) refutation of an element of plaintiffs' failure to warn claim; and (3) impeachment. The language of the Act is plain and unambiguous when it says that failure to wear a safety belt "shall not be considered by the court on any question of liability" and "shall not diminish any recovery for damages arising out of the ... occupancy, or operation of a passenger vehicle." Ga.L.1988, p. 33, § 1. The General Assembly intended to statutorily exclude comparative negligence, contributory negligence, causation, and mitigation of damages under former law.[3] See OCGA § 40-8-76.1; C.W. Matthews Contracting Co. v. Gover, supra at 108, 428 S.E.2d 796; Tuggle v. Helms, 231 Ga.App. 899, 903(2), 499 S.E.2d 365 (1998). Thus, unlike general rules of evidence which permit admission of evidence for one purpose although not for other purposes, the legislative intent of the statute was to prohibit the admission of evidence that no seat belt was worn for all purposes. See generally Johnson v. State, 146 Ga.App. 277, 280(2), 246 S.E.2d 363 (1978) (an act may intend to exclude evidence for any purpose). Through each successive amendment to this Act, the General Assembly repeatedly expressed its overriding intent not to allow admission of the failure to wear safety belts. See Ga.L. 1999, p. 276, § 1; Ga.L.1993, p. 516, § 1; Ga. L.1988, pp. 31, 33, § 1; see also Porquez v. Washington, 268 Ga. 649, 652(1), 492 S.E.2d 665 (1997) (subsequent amendments to an act affirm earlier legislative intent).
7. Cooper Tire contends that the trial court erred in denying it the opportunity to cross-examine Crosby on allegations in her complaint. We do not agree.
(a) The complaint was amended by the consolidated pre-trial order, which superceded the complaint and thereby amended the pleadings. OCGA § 9-11-16(a). In her outline of the case in the pre-trial order, Crosby amended the complaint as to causation, eliminating that Ford Motor Company negligently designed and manufactured the Bronco. Therefore, the contentions in the complaint were no longer solemn admissions in judicio, because the pre-trial order amended the complaint, deleting such contentions. OCGA § 24-3-30; Ballenger Paving Co. v. *323 Gaines, 231 Ga.App. 565, 570(1), 499 S.E.2d 722 (1998).
(b) The allegations of the defect in design and manufacture of the Bronco by Ford Motor Company, negligence, and causation were similar to the bare allegations made against Cooper Tire, i.e., mere opinions, conclusions, and allegations that plaintiff was required to prove at trial and not simple statements of fact. The mere allegations in pleadings, even when verified, do not rise to the level of evidence of facts. See Jerry Lipps, Inc. v. Lewallen, 118 Ga.App. 479, 164 S.E.2d 232 (1968). Likewise, conclusory allegations in pleadings or affidavits are not facts. Taeger Enterprises v. Herdlein Technologies, 213 Ga.App. 740, 744-746(1), 445 S.E.2d 848 (1994); Sullivan v. Fabe, 198 Ga.App. 824, 826(1), 403 S.E.2d 208 (1991); Cornell Indus. v. Colonial Bank, 162 Ga.App. 822, 823-824(1), 293 S.E.2d 370 (1982). "The rule as to admissions in judicio applies only to admissions of fact and does not apply to opinions or conclusions. [Cits.]" Aycock v. Calk, 228 Ga.App. 172, 174, 491 S.E.2d 383 (1997). Therefore, there was no admission in judicio in the complaint, because opinions and conclusions in the pleadings are not admissions in judicio. Scott v. Jefferson, 174 Ga. App. 651, 652(1), 331 S.E.2d 1 (1985).
8. Cooper Tire contends that the trial court erred in excluding from evidence portions of Crosby's answers to interrogatories. We agree.
The answers to the interrogatories expressed the opinions or conclusions that Ford Motor Company was responsible for a joint proximate cause of the Bronco's rollover through defective design and manufacture. This was an admission against interest and a prior contradictory opinion.
In this case, such answers to interrogatories by a party, while hearsay, were admissible in evidence as admissions against interest or to serve as impeachment of the party. Taeger Enterprises v. Herdlein Technologies, supra at 745, 445 S.E.2d 848; Carter v. Tatum, 134 Ga.App. 345, 347(1), 212 S.E.2d 439 (1975). While such contentions as to causation and negligence by Ford Motor Company in the rollover were mere opinions or conclusions, these answers constituted prior inconsistent statements which could be used for purposes of impeachment of Crosby. Everson v. Franklin Discount Co., 248 Ga. 811, 813(2), 285 S.E.2d 530 (1982); Benn v. McBride, 140 Ga.App. 698, 699-700(3), 231 S.E.2d 438 (1976); Carter v. Tatum, supra.
9. Cooper Tire's final contention is that the exclusion of evidence of not wearing safety belts under OCGA § 40-8-76.1(d) violates both equal protection and due process rights under both the United States and Georgia Constitutions.
On July 7, 1997, Crosby made a written motion in limine to exclude any evidence regarding the failure to wear safety belts under OCGA § 40-8-76.1(d). On July 17, 1997, Cooper Tire filed its written response to the motion in limine, including a specific written constitutional attack on OCGA § 40-8-76.1(d), both under equal protection and due process grounds under the United States and Georgia Constitutions. However, the trial court never expressly and plainly ruled upon the constitutional issues. Instead, the trial court granted Crosby's motion in limine in a simple, four-line order.
Where a constitutional attack on a statute is not clearly passed upon by the trial court, such constitutional issue cannot be addressed on appeal. Kosikowski v. Kosikowski, 243 Ga. 413, 414(3), 254 S.E.2d 363 (1979); Rowe v. Fleet Mtg. Corp., 226 Ga. App. 593, 594(3), 487 S.E.2d 133 (1997); Bryant v. Employees Retirement System &c., 216 Ga.App. 737, 739(2), 455 S.E.2d 839 (1995).
Judgment affirmed in Case No. A99A2150. Judgment affirmed in part and reversed in part and case remanded for new trial in Case No. A99A1980.
BLACKBURN, P.J., and BARNES, J., concur.
NOTES
[1]  Jackson v. Ensley, 168 Ga.App. 822, 827-828(1), 310 S.E.2d 707 (1983), held that the prior contradictory opinion of a lay witness could be introduced for the limited purpose of impeachment, but that the trial court should instruct the jury that the prior opinion was admitted for the limited purpose of impeachment of that witness. See also Shropshire v. State, 226 Ga.App. 669, 670-671, 487 S.E.2d 384 (1997). The failure to instruct as to the limited purpose of its admission will not require a new trial. See Jackson v. Ensley, supra at 828, 310 S.E.2d 707; Pound v. Medney, 176 Ga.App. 756, 761(2), 337 S.E.2d 772 (1985).
[2]  Since the other Arndt and Associates co-workers or employees could be called to testify about Walsh v. Ford Motor Co. &c., rather than Crosby v. Cooper Tire, then OCGA § 9-11-26(b)(4)(B) and (C) would not have to be satisfied, because such other experts were not Cooper Tire's trial preparation experts and were not called as witnesses; however, if these co-workers of Arndt worked on both cases and are to testify about what they did for Cooper Tire, then such Code section would have to be satisfied. See Wesleyan College v. Weber, 238 Ga.App. 90, 517 S.E.2d 813 (1999); Heyde v. Xtraman, 199 Ga.App. 303, 308, 404 S.E.2d 607 (1991).
[3]  The General Assembly wished to promote passenger safety by mandating safety belt wearing, but avoid any common law negligence either under comparative or contributory negligence or mitigation of damages. Thus, it prohibited the admission of evidence for such purposes. See former case law showing what was excluded by statute: Jones v. Livingston, 203 Ga.App. 99, 102(3), 416 S.E.2d 142 (1992); Jones v. Scarborough, 194 Ga.App. 468(1), 390 S.E.2d 674 (1990); Katz v. White, 190 Ga.App. 458, 459, 379 S.E.2d 186 (1989); F.A.F. Motor Cars v. Childers, 181 Ga.App. 821, 822(3)(a), 354 S.E.2d 6 (1987); Wendlandt v. Shepherd Constr. Co., 178 Ga.App. 153, 154-155(1), 342 S.E.2d 352 (1986).